                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:17-cv-00320-FDW
 LARRY OWENS,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees (Doc. No. 16).

       This action being submitted to the Court for an Order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $15,000.00 for attorney fees, representing

less than 25 percent of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back benefits

pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the 406(b)

fee, Plaintiff’s counsel shall pay to Plaintiff the lesser Equal Access to Justice Act (EAJA) fee of

$3,400.00. Defendant neither supports nor opposes this motion. (Doc. No. 17, p. 1).

       IT IS, THEREFORE, ORDERED that the Commissioner of Social Security pay to

Plaintiff’s counsel, Charlotte W. Hall, the sum of $15,000.00, sent to her office at P.O. Box 58129,

Raleigh, North Carolina 27658, and that Plaintiff’s counsel reimburse Plaintiff any fees she

previously received under the EAJA, and upon the payment of such sums, this case is dismissed

with prejudice.

       IT IS SO ORDERED.
                                          Signed: May 15, 2020


                                                 1



         Case 1:17-cv-00320-FDW Document 18 Filed 05/15/20 Page 1 of 1
